Case 4:14-cr-20083-LVP-MJH ECF No. 26, PageID.73 Filed 06/19/20 Page 1 of 34




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,
                                                            Case No. 14-cr-20083
v.
                                                            Hon. Linda V. Parker
MAURICE HAYNES,
                                                      Oral Argument Requested
      Defendant.




Nancy A. Abraham (P42060)                 Wade G. Fink (P78751)
Assistant United States Attorney          WADE FINK LAW PC
600 Church Street, Room 210               370 E. Maple Rd., Third Floor
Flint, Michigan 48502                     Birmingham, Michigan 48009
(810) 766-5034                            (248) 712-1054
Nancy.abraham@usdoj.gov                   wade@wadefinklaw.com
Attorneys for the United States           Attorneys for Maurice Haynes


       EMERGENCY MOTION FOR COMPASSIONATE RELEASE

      Defendant Maurice Haynes (“Haynes”), through counsel, WADE FINK

LAW, P.C., moves this Court for an order reducing his sentence and releasing him

from prison under the compassionate release provisions of 18 U.S.C. § 3582, as

modified by the First Step Act. FCI Milan, where Haynes is currently housed,

reported a large outbreak of COVID-19 and continues to report the virus’ presence

in the facility. Additionally, Haynes has served over 89% of his 120-month
Case 4:14-cr-20083-LVP-MJH ECF No. 26, PageID.74 Filed 06/19/20 Page 2 of 34




sentence and is set to be released to a half-way house in a little over five months -

on November 24, 2020.

      Pursuant to Local Rule 7.1, the undersigned sought concurrence on this

motion on June 18, 2020, which was denied.



Date: June 19, 2020                           Respectfully Submitted,

                                              WADE FINK LAW P.C.

                                              /s/ Wade G. Fink
                                              Wade G. Fink (P78751)
                                              Attorneys for Defendants
                                              370 E. Maple Rd., Third Floor
                                              Birmingham, MI 48009
                                              248-712-1054
                                              wade@wadefinklaw.com




                                          2
Case 4:14-cr-20083-LVP-MJH ECF No. 26, PageID.75 Filed 06/19/20 Page 3 of 34




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

UNITED STATES OF AMERICA,

     Plaintiff,
                                                        Case No. 14-cr-20083
v.
                                                        Hon. Linda V. Parker
MAURICE HAYNES,
                                                  Oral Argument Requested
     Defendant.




Nancy A. Abraham (P42060)              Wade G. Fink (P78751)
Assistant United States Attorney       WADE FINK LAW PC
600 Church Street, Room 210            370 E. Maple Rd., Third Floor
Flint, Michigan 48502                  Birmingham, Michigan 48009
(810) 766-5034                         (248) 712-1054
Nancy.abraham@usdoj.gov                wade@wadefinklaw.com
Attorneys for the United States        Attorneys for Maurice Haynes


         BRIEF IN SUPPORT OF EMERGENCY MOTION FOR
                   COMPASSIONATE RELEASE
Case 4:14-cr-20083-LVP-MJH ECF No. 26, PageID.76 Filed 06/19/20 Page 4 of 34




                         TABLE OF CONTENTS

TABLE OF AUTHORITIES…………………………………………………….iii

STATEMENT OF ISSUES……………………………………….………...….…v

I.     INTRODUCTION AND FACTUAL BACKGROUND…….……..……..1

II.    ARGUMENT…………………………………………....………….………2

        A. THE PRISON SETTING COMBINED WITH HAYNE’S
           UNDERLYING HEALTH CONDITIONS CONSTITUTE A
           COMPELLING AND EXTRAORDINARY CIRCUMSTANCE
           WARRANTING RELEASE………………………………..………...2

           1. Prisons Are “Tinder Boxes For Infectious Disease……………….5

           2. Haynes’ Underlying Health Conditions………………………..12

           3. A Sentence Reduction Is Also Consistent With The Sentencing
              Commission’s Policy Statements And The Factors Outlined In §
              3553(a)………………………..………………………………….17

        B. ALTERNATIVELY, THIS COURT SHOULD PERMIT HAYNES
           TO COMPLETE HIS SENTENCE IN HOME CONFINEMENT….23

III.   CONCLUSION……………………………………………………….…...24




                                     ii
Case 4:14-cr-20083-LVP-MJH ECF No. 26, PageID.77 Filed 06/19/20 Page 5 of 34




                         TABLE OF AUTHORITIES

Cases

Livas v. Myers, No. 2:20-CV-00422, 2020 U.S. Dist. LEXIS 71323 (W.D. La. Apr.
22, 2020)…………………………………………………………………………..15

United States v. Alam, No. 20-1298, 2020 U.S. App. LEXIS 17321 (6th Cir. June 2,
2020).……………………………………………………………………………….4

United States v. Atwi, No. 18-20607, 2020 U.S. Dist. LEXIS 68282 (E.D. Mich. Apr.
20, 2020).………………………………………………………………………….11

United States v. Belle, No. 3:18-cr-117-(VAB)-1, 2020 U.S. Dist. LEXIS 78784 (D.
Conn. May 5, 2020)……….……………………………………………………14,16

United States v. Butler No. 18 Cr. 834 (PAE), Dkt. 461, 2020 U.S. Dist. LEXIS
61021 (S.D.N.Y. Apr. 7, 2020).…………………………………………………...23

United States v. Cassidy, No. 17-CR-116S, 2020 U.S. Dist. LEXIS 84692
(W.D.N.Y. May 13, 2020)…………………………………………………………..5

United States v. Credidio, No. 19 Cr. 111 (PAE), Dkt. 62, 2020 U.S. Dist. LEXIS
58238 (S.D.N.Y. April 2, 2020).…………………………………………………..23

United States v. Delgado, No. 3:18-cr-17-(VAB)-1, 2020 U.S. Dist. LEXIS 84469
(D. Conn. Apr. 30, 2020).………………………………………………………….19

United States v. Echevarria, 2020 U.S. Dist. LEXIS 77894
(D. Conn. May 4, 2020).……………………………………………………………4

United States v. Foreman, No. 3:19-cr-62 (VAB), 2020 U.S. Dist. LEXIS 82330 (D.
Conn. May 11, 2020).……………………………………………………………...19

United States v. Griggs, No. 4:18-cr-00216-DCC, 2020 U.S. Dist. LEXIS 90412
(D.S.C. May 22, 2020).……………………………………………………………19

United States v. Martin, No. 18-CR-834-7 (PAE), 2020 U.S. Dist. LEXIS 63451
(S.D.N.Y. Apr. 10, 2020).…………………………………………………………13


                                       iii
Case 4:14-cr-20083-LVP-MJH ECF No. 26, PageID.78 Filed 06/19/20 Page 6 of 34




United States v. Meron, No. 2:18-cr-0209-KJM, 2020 U.S. Dist. LEXIS 97687 (E.D.
Cal. June 2, 2020).…………………………………………………………………..4

United States v. Moore-Brown, No. 3:17-CR-129, 2020 U.S. Dist. LEXIS 81293
(M.D. Pa. May 8, 2020).…………………………………………………………….4

United States v. Oliver, No. 2:17-cr-20489, 2020 U.S. Dist. LEXIS 92939 (E.D.
Mich. May 28, 2020).……………………………………………………………….8

United States v. Pagliuca, No. 17-CR-432 (CS), 2020 U.S. Dist. LEXIS 86932
(S.D.N.Y. May 18, 2020)…….……………………………………………………19

United States v. Pomante, No. 19-20316, 2020 U.S. Dist. LEXIS 85626 (E.D. Mich.
May 15, 2020……………………………………………………………………9,25

United States v. Rahim, No. 16-20433, 2020 U.S. Dist. LEXIS 89355 (E.D. Mich.
May 21, 2020)………………………………………………………………………9

United States v. Rodriguez, No. 2:03-cr-00271-AB-1, 2020 U.S. Dist. LEXIS 58718
(E.D. Pa. Apr. 1, 2020).………………………………………………………….5,20
United States v. Sawicz, No. 08-cr-287 (ARR), 2020 U.S. Dist. LEXIS 64418
(E.D.N.Y. Apr. 10, 2020)....……………………………………………………21,22

United States v. Somerville, No. 2:12-CR-225-NR, 2020 U.S. Dist. LEXIS 93935
(W.D. Pa. May 29, 2020)…….……………………………………………………19

United States v. Vo Duong Tran, No. CR 08-00197-DOC, 2020 U.S. Dist. LEXIS
65414 (C.D. Cal. Apr. 10, 2020).………………………………………………….13

United States v. White, No. 13-cr-20653-1, 2020 U.S. Dist. LEXIS 88542 (E.D.
Mich. May 20, 2020) ……………………………………………………………...10

Statutes and Rules

18 U.S.C. § 3582…………………………………………………….……….passim

21 U.S.C. § 841(a)(1)…………………………………………………….………...1



                                      iv
Case 4:14-cr-20083-LVP-MJH ECF No. 26, PageID.79 Filed 06/19/20 Page 7 of 34




U.S.S.G. § 1B1.13………………………………………………………………...20




                                     v
Case 4:14-cr-20083-LVP-MJH ECF No. 26, PageID.80 Filed 06/19/20 Page 8 of 34




                            STATEMENT OF ISSUES

      1.    Has    Haynes    demonstrated     a   compelling    and   extraordinary

circumstance warranting compassionate release in light of his upcoming release

date, history of blood pressure, asthma, and lung issues, and the particularly

dangerous situation at FCI Milan, all of which heighten his risk of developing life-

threatening complications should he contract COVID-19?

            Defendant answers, yes.

      2.    Has Haynes demonstrated that a reduction in sentence would be

consistent with Section 3353(a) factors and policy statements issued by the

Sentencing Commission, which require the Court to consider Haynes’ danger to

society and other elements, when Haynes has taken steps to better himself since

incarcerated?

            Defendant answers, yes.




                                         vi
Case 4:14-cr-20083-LVP-MJH ECF No. 26, PageID.81 Filed 06/19/20 Page 9 of 34




           I.     INTRODUCTION AND FACTUAL BACKGROUND

      On February 19, 2014, Maurice Haynes was indicted for federal drug charges

arising out of two separate traffic stops. The first stop was initiated on March 6, 2013

after a Michigan State Police Officer allegedly observed Haynes speeding on I-475

and pulled him over. Complaint, ECF No. 1, PageID.2. Upon approaching Haynes’

vehicle, the officer could allegedly smell the odor of marijuana and asked Haynes to

step out of the vehicle. Haynes indicated that a small baggie of marijuana was under

his driver’s seat, and a subsequent search of the vehicle and Haynes resulted in the

seizure of 15 grams of marijuana and 32.6 grams of heroin. Id.

      Almost a year later on February 9, 2014, Haynes was stopped again on I-475

by the Flint Area Narcotics Group (“FANG”) after Haynes was allegedly observed

making an illegal lane change upon leaving a residence FANG was surveilling. Id.

A search of Haynes’ person revealed 24 grams of heroin in his coat pocket. Id.

      On September 4, 2014, Haynes took responsibility and pled guilty to one

count charged in the indictment – possession with intent to distribute heroin in

violation of 21 U.S.C. § 841. Indictment, ECF No. 8, PageID.12. Under the Rule 11

plea agreement, Haynes sentencing guideline range was 151 to 188 months. Plea

Agr’t, ECF No. 20, PageID.40. In his sentencing memorandum, Haynes urged this

Court for a departure from the sentencing guidelines, as his status as a purported

career offender had doubled his potential exposure compared to the guidelines if he



                                           1
Case 4:14-cr-20083-LVP-MJH ECF No. 26, PageID.82 Filed 06/19/20 Page 10 of 34




had a category I criminal history. Deft’s Sent. Memo, ECF No. 24, PageID.63. On

February 3, 2015 Haynes was subsequently sentenced to 120 months for count one.

      Haynes is currently serving his sentence at FCI Milan, in Milan, Michigan,

and his release date is August 17, 2021. However, Haynes is scheduled to be released

to a halfway house in roughly five months on November 24, 2020. To date, Haynes

has served over four fifths of his sentence.1 Haynes is 48 years old, obese, and has

a history of blood pressure, lung, and asthma issues. Because of his underlying

health conditions, Haynes is at high risk for developing catastrophic health

consequences should he contract COVID-19.

      The emergency nature of this motion is amplified by the COVID-19 infection

rate within FCI Milan, which has consistently reported positive cases of COVID-19

among inmates for almost two months. In fact, the facility has confirmed 142 cases

of COVID-19 between inmates and staff and 3 inmate deaths. Indeed there is reason

to believe that the infection rate within FCI Milan is much higher than the Bureau of

Prisons (“BOP”) is reporting, due to a lack of widespread testing. The BOP’s

inaction is especially frightening given Haynes’ health. Further, within FCI Milan

specifically, there has been a failure to prevent the spread of COVID-19. The BOP’s

actions during the pandemic have become so egregious and unsafe that the Union




      1
          Haynes only has 14 months, or 11%, of his sentence remaining.

                                         2
Case 4:14-cr-20083-LVP-MJH ECF No. 26, PageID.83 Filed 06/19/20 Page 11 of 34




representing BOP across the county filed an Imminent Danger complaint with the

Occupational Safety and Health Administration, discussed herein.

      Haynes now files this motion for his compassionate release pursuant to 18

U.S.C. § 3582(c)(1)(A)(i). This Court should grant such relief for the following

reasons: first, Haynes has satisfied the exhaustion requirement contained in Section

3582. Second, Haynes asserts that the global health crisis, in combination with his

underlying    health   conditions,     constitutes   compelling   and   extraordinary

circumstances warranting his compassionate release because the conditions render

him especially vulnerable to developing a severe case of COVID-19. Third, a

reduction in Haynes’ sentence would not be contrary to the factors outlined in

Section 3553(a) and would be consistent with the Sentencing Commission’s policy

statements.

      In the alternative, Haynes asks that this court allow him to serve out the

remaining 14 months of his sentence in home confinement or on similar supervised

release conditions.

                                 II.      ARGUMENT

A.    THE  PRISON  SETTING  COMBINED  WITH   HAYNES’
      UNDERLYING HEALTH CONDITIONS CONSTITUTES A
      COMPELLING  AND   EXTRAORDINARY  CIRCUMSTANCE
      WARRANTING RELEASE.

      18 U.S.C. § 3582, as amended by the First Step Act, provides that a defendant

must “fully exhaust [] all administrative rights” or otherwise “wait for 30 days after

                                            3
Case 4:14-cr-20083-LVP-MJH ECF No. 26, PageID.84 Filed 06/19/20 Page 12 of 34




the warden’s receipt of [their] request.” United States v. Alam, No. 20-1298, 2020

U.S. App. LEXIS 17321, at *5 (6th Cir. June 2, 2020). 2

      Haynes has exhausted his administrative requirements. On April 22, 2020,

Haynes submitted his first petition to the BOP requesting home confinement from

the Warden of FCI Milan. On June 9, 2020 Haynes also submitted a request for

compassionate release. Although Haynes technically requested home confinement

in his initial petition over thirty days ago, he asks this Court to view his petition

liberally and construe it as a request for compassionate release. See United States v.

Meron, No. 2:18-cr-0209-KJM, 2020 U.S. Dist. LEXIS 97687, at *7 (E.D. Cal. June

2, 2020) (finding that although home confinement and compassionate release are

two different remedies, it “does not necessarily mean the court should not construe

defendant's [request for home confinement] as sufficient to trigger any exhaustion

clock applicable to compassionate release requests.”); United States v. Echevarria,

2020 U.S. Dist. LEXIS 77894, at *2 (D. Conn. May 4, 2020) (finding the exhaustion

requirement satisfied where a defendant submitted a request for home confinement

over 30 days prior); United States v. Moore-Brown, No. 3:17-CR-129, 2020 U.S.

Dist. LEXIS 81293, at *3 (M.D. Pa. May 8, 2020) (treating a defendant’s request




      2
          All unpublished cases attached as Exhibit D.


                                          4
Case 4:14-cr-20083-LVP-MJH ECF No. 26, PageID.85 Filed 06/19/20 Page 13 of 34




“for compassionate release to home confinement” as a request for compassionate

release, starting the clock for exhaustion, but ultimately finding no exhaustion).

      Having exhausted, Section 3582 next instructs a court considering

compassionate release to determine “whether extraordinary and compelling reasons

exist for a sentence reduction” and whether “a sentence reduction is consistent with

the applicable Sentencing Guidelines provisions.” United States v. Cassidy, No. 17-

CR-116S, 2020 U.S. Dist. LEXIS 84692, at *4 (W.D.N.Y. May 13, 2020) (quoting

§ 3582(c)(1)(A)). Haynes submits that his underlying health conditions in light of

the extreme ease of transmission of COVID-19, constitutes an extraordinary and

compelling circumstance. Haynes also submits that his release would be consistent

with the Sentencing Guidelines.

      1.     Prisons Are “Tinder Boxes For Infectious Disease”3

      Haynes is being housed at FCI Milan, a BOP facility located in southeast

Michigan, an area reporting 66% of the state’s total confirmed COVID-19 cases, and

79% of the state’s deaths.4 In fact, the City of Detroit, positioned only one county




      3
       United States v. Rodriguez, No. 2:03-cr-00271-AB-1, 2020 U.S. Dist.
LEXIS 58718, at *2 (E.D. Pa. Apr. 1, 2020).
      4
          Michigan Coronavirus Cases Spike, Officials Cite Testing Backlog,
https://www.mlive.com/public-interest/2020/05/michigan-coronavirus-cases-spike-
officials-cite-testing-backlog.html


                                          5
Case 4:14-cr-20083-LVP-MJH ECF No. 26, PageID.86 Filed 06/19/20 Page 14 of 34




over from FCI Milan, has been identified not only as the epicenter of the COVID-

19 outbreak in Michigan, but also a national hotspot for the virus.5

      It is not surprising therefore, that the virus which devastated the community

surrounding FCI Milan, found its way inside the prison. To date, FCI Milan has

reported 142 cases of COVID-19, and 3 inmate deaths – including, unfortunately,

one of Haynes close friends Willie Peterson.6 The government will likely argue that

the number of confirmed cases within the facility has recently decreased, but there

are serious reasons to doubt the accuracy of the numbers the BOP is reporting –

simply because only an extremely small portion of inmates are being tested. In FCI

Milan specifically, only 175 tests have been conducted. This amounts to a measly

13% of the total population. Further, 75 of those tests have come back positive,

meaning that roughly half (49%) of those who were tested at FCI Milan have

tested positive for the virus.7

      The overall testing rate within the BOP is similarly abysmal. Of the 146,000

inmates within the Bureau’s custody, only 17,650 have been tested – less than 13%


      5
       A National Hotspot, The Coronavirus in Detroit, https://sph.umich.edu
/news/2020posts/a-national-hotspot-coronavirus-in-detroit.html
      6
         See COVID-19 Cases, supra note 2; BOP Press Release, Inmate Death at
FCI Milan, https://www.bop.gov/resources/news/pdfs/20200501_press_release_
mil.pdf.
      7
       See COVID-19 Inmate Testing Information, https://www.bop.gov/
coronavirus/ (last visited Jun. 19, 2020).

                                          6
Case 4:14-cr-20083-LVP-MJH ECF No. 26, PageID.87 Filed 06/19/20 Page 15 of 34




of the total population.8 And of those inmates that were swabbed for COVID-19, a

staggering 1 in 3 of them tested positive for COVID-19.9 Further, representatives

from the BOP specified that “[t]he goal of [its] reporting is to provide the public with

insight as to the current status of our COVID-19 response at various facilities . . .

and does not necessarily account for the unconfirmed (non-tested) cases.”10 One staff

member working within FCI Oakdale, the first BOP facility to report a COVID-19

inmate fatality, stated that the BOP was not testing inmates “because they assume

if someone has symptoms, they have it.”11

      These unconfirmed, non-tested cases are most likely spreading like wildfire

in BOP facilities. The small number of federal prisons who have begun to conduct

widespread testing corroborate this. For instance, the BOP reported that FCI




      8
          See COVID-19 Inmate Testing Information, supra note 7.
      9
         More Than 1 out of 3 Tested Federal Inmates Were Positive for Coronavirus,
https://abcnews.go.com/Politics/tested-federal-inmates-positive-
coronavirus/story?id=71275461
      10
          Bureau of Prisons Underreporting COVID-19 Outbreak in Prison,
https://www.forbes.com/sites/walterpavlo/2020/04/01/bureau-of-prisons-
underreporting-outbreaks-in-prison/#d517db87ba32
      11
         ‘Something is Going to Explode’: When Coronavirus Strikes a Prison,
https://www.nytimes.com/2020/04/18/magazine/oakdale-federal-prison-
coronavirus.html


                                           7
Case 4:14-cr-20083-LVP-MJH ECF No. 26, PageID.88 Filed 06/19/20 Page 16 of 34




Lompoc, which houses 996 inmates,12 reported 879 confirmed cases of COVID-1913

– surpassing the total infections among residents within the county where the facility

was located.14 FMC Fort Worth and FCI Terminal Island have similarly reported

shockingly high infection rates after mass testing.15 This spate of testing

demonstrates that COVID-19 is circulating in prisons in much greater numbers than

the BOP’s reporting suggests.

      Haynes himself reports that inmates at FCI Milan are not tested unless they

are outwardly showing recognized symptoms or complain to staff. United States v.

Oliver, No. 2:17-cr-20489, 2020 U.S. Dist. LEXIS 92939, at *17 (E.D. Mich. May

28, 2020) (“Although the [FCI Milan] only has five active cases among its inmate

population as of May 26, 2020, the fact that prisoners are only tested for the virus if

they display symptoms suggests that number may in reality be much higher”). The


      12
           FCI Lompoc, https://www.bop.gov/locations/institutions/lof/
      13
           See COVID-19 Cases, supra note 2.
      14
            Lompoc    Prison   COVID-19     Cases     Skyrocket    to             599,
https://www.independent.com/2020/05/07/lompoc-prison-covid-19-cases-
skyrocket-to-599/
      15
         More Than 600 Inmates Test Positive for COVID-19 at Federal Prison in
Fort Worth, https://www.nbcdfw.com/news/coronavirus/more-than-600-inmates-
test-positive-for-covid-19-at-federal-prison-in-fort-worth/2367644/; Nearly Half of
Inmates at Terminal Island Federal Prison Infected with Coronavirus,
https://www.dailybreeze.com/2020/04/29/nearly-half-of-inmates-at-terminal-
island-federal-prison-infected-with-coronavirus/


                                          8
Case 4:14-cr-20083-LVP-MJH ECF No. 26, PageID.89 Filed 06/19/20 Page 17 of 34




lack of testing is especially alarming considering the CDC’s recent findings that at

least 35% of individuals who contract COVID-19 are asymptomatic (possibly up to

50%) and, further, that 40% of those who do spread the virus once infected do so

prior to symptom onset.16 See also In re Manrique, No. 19-mj-71055-MAG-1 (TSH),

2020 U.S. Dist. LEXIS 50017, at *1 (N.D. Cal. Mar. 19, 2020) (noting that “the

[BOP] management plan itself acknowledges [that] symptoms of COVID-19 can

begin to appear 2-14 days after exposure, so screening people based on observable

symptoms is just a game of catch up. . . We don’t know who’s infected” (emphasis

added)).

      Accordingly, many district courts rightly express that it matters not how many

cases the BOP has “confirmed” because that number is meaningless without

adequate testing. United States v. Rahim, No. 16-20433, 2020 U.S. Dist. LEXIS

89355, at *8-9 (E.D. Mich. May 21, 2020) (“the Court is not persuaded that a lack

confirmed cases alone [in a BOP facility] is a compelling reason not to grant relief

if a defendant otherwise qualifies”); United States v. Pomante, No. 19-20316, 2020

U.S. Dist. LEXIS 85626, at *9 (E.D. Mich. May 15, 2020) (“Until the BOP increases

its testing capacity, a lack of confirmed cases has very little bearing on the amount

of actual cases in a federal prison”).



      16
                COVID-19          Pandemic         Planning         Scenarios,
https://www.cdc.gov/coronavirus/2019-ncov/hcp/planning-scenarios.html

                                         9
Case 4:14-cr-20083-LVP-MJH ECF No. 26, PageID.90 Filed 06/19/20 Page 18 of 34




      District courts have further noted that despite the decrease in positive cases,

FCI Milan, specifically, still presents a danger to inmates housed within the facility

with underlying health conditions. See United States v. White, No. 13-cr-20653-1,

2020 U.S. Dist. LEXIS 88542, at *14-15 (E.D. Mich. May 20, 2020) (“Although the

infection rate at Milan appears to be decreasing, the continued presence of the virus

at the facility suggests it presents an ongoing risk, especially to vulnerable

prisoners”) (internal citations omitted); Nazzal, 2020 U.S. Dist. LEXIS at *11-12

(“Despite the government's attempt to minimize the status of the pandemic crisis at

FCI Milan, it is undisputed that the progress of the outbreak is ongoing, and the

facility still has active inmate infections”).

      To make matters worse, correctional settings inherently prevent inmates from

protecting themselves from infectious disease like COVID-19 because of prison

living conditions. Although BOP facilities have been on lockdown for months to try

to combat the unique challenges prisons are facing, inmates still remain in close

proximity to each other, unable to practice social distancing, and share the same

ventilation system, phones, showers, computers, and so on without any sanitation.

All it takes is one sneeze, cough, or breath from an infected inmate to release

respiratory droplets containing infections particles into the ventilation system or on




                                            10
Case 4:14-cr-20083-LVP-MJH ECF No. 26, PageID.91 Filed 06/19/20 Page 19 of 34




to any surface. Accordingly, both the CDC and courts within this district have

emphasized the heightened dangers inmates face due to their living situation.17

      Moreover, Haynes reports that inmates who have been separated for

quarantine in anticipation of release are currently in a unit directly above the inmates

who tested positive for COVID-19. Despite close proximity to individuals confirmed

with COVID-19, the inmates in the quarantine unit still use the same computers and

phones, without sanitization, that Haynes and the rest of population similarly use.

Accordingly, if granted release Hayne requests that he be permitted to quarantine in

his home.

      Things have apparently gotten so bad within BOP facilities that the Union

which represents BOP guards across the country filed an Imminent Danger

complaint with the Occupational Safety and Health Administration (“OSHA”).

Exhibit A, OSHA Complaint. The complaint alleges that staff, including those

working at FCI Milan, have not been allowed to properly self-quarantine after



      17
         See United States v. Atwi, No. 18-20607, 2020 U.S. Dist. LEXIS 68282, at
*11 (E.D. Mich. Apr. 20, 2020) (“There can be little doubt that incarcerated
individuals face an even greater risk of transmission, given the conditions frequently
present in correctional and detention facilities”); Interim Guidance on Management
of Coronavirus Disease 2019 (COVID-19) in Correctional and Detention
Facilities, CDC (Mar. 23, 2020), https://www.cdc.gov/coronavirus/2019-
ncov/community/correction-detention/guidance-correctional-detention.html
(“Incarcerated/detained persons live, work, eat, study, and recreate within
congregate environments, heightening the potential for COVID-19 to spread once
introduced”).

                                          11
Case 4:14-cr-20083-LVP-MJH ECF No. 26, PageID.92 Filed 06/19/20 Page 20 of 34




coming into contact with inmates suspected of having COVID-19, have not been

provided the proper personal protection equipment, and have even been called back

to work after being sent home for possible exposure. Id. The complaint concludes

that “[BOP’s] actions described herein are proliferating the spread of a known and

deadly contagion both within our prison system and to our surrounding communities.

The agency’s actions and inactions are expected to result in death and severe health

complications and/or possible life-long disabilities.” Id.

      The dire warnings contained in the OSHA complaint were, unfortunately, a

prediction of the future, as 85 inmates within the Bureau’s custody have tragically

lost their lives to date .18 It appears that nothing has changed with FCI Milan since

the OSHA complaint was filed either. Haynes reports that staff is not actively asking

inmates if they are experiencing symptoms, and only some officers are wearing

masks. The only monitoring the facility has conducted are two temperature checks,

dating back to March.

      Additionally, FCI Milan continues to remain in lockdown, which was

implemented in March, in an attempt to slow the transmission of the virus. However,

as previously noted, a lockdown alone will most likely not prevent the spread of

COVID-19 even if inmates are housed in individual cells – because they “typically



      18
           See COVID-19 Cases, supra note 2.


                                          12
Case 4:14-cr-20083-LVP-MJH ECF No. 26, PageID.93 Filed 06/19/20 Page 21 of 34




share the same ventilation system with prisoners in other cells.”19 The OSHA

complaint also commented on this issue, stating that the BOP has “not implemented

engineering controls such as high efficiency air filters or air scrubbers to minimize

the airborne nature of this virus or otherwise improved the ventilation rates in the

environment.” Ex. A. The ineffectiveness of lockdowns is demonstrated by the fact

that over 6,000 inmates have contracted COVID-19 even with the BOP

implementing a facility wide lockdown for the past three months.

      In short, despite BOP efforts, the bottom line is that “individuals housed

within our prison systems nonetheless remain particularly vulnerable to infection.”

United States v. Vo Duong Tran, No. CR 08-00197-DOC, 2020 U.S. Dist. LEXIS

65414, at *5-6 (C.D. Cal. Apr. 10, 2020). See also United States v. Martin, No. 18-

CR-834-7 (PAE), 2020 U.S. Dist. LEXIS 63451, at *7 (S.D.N.Y. Apr. 10, 2020)

(“The crowded nature of federal detention centers . . . present an outsize risk that the

COVID-19 contagion, once it gains entry, will spread.”). With the lackluster efforts

taken by FCI Milan to contain COVID-19, it is a very real possibility that Haynes

remaining 14 months of incarceration may be transformed into a death sentence.




      19
         See Congressional Research Service, Federal Prisoners and COVID-19:
Background and Authorities to Grant Release at 1. https://crsreports.congress.gov/
product/pdf/R/R46297.

                                          13
Case 4:14-cr-20083-LVP-MJH ECF No. 26, PageID.94 Filed 06/19/20 Page 22 of 34




      2.     Haynes’ Underlying Health Conditions

      Haynes is even more at risk than the general population at FCI Milan for

catastrophic health consequences should he contract COVID-19. Haynes is a

clinically obese 47-year old, who also has a history of asthma, lung, and blood

pressure issues. Each of these four underlying conditions will be addressed in turn.

All heighten Haynes’ vulnerability to developing a severe case of COVID-19 on

their own.

      First, the CDC explicitly recognizes that people with asthma are at high-risk

for severe illness from COVID-19.20 Accordingly, “numerous courts within this

Circuit have held that a defendant's pre-existing health conditions—respiratory

conditions in particular—in combination with the increased risks of COVID-19 in

prisons constitute ‘extraordinary and compelling reasons’ warranting relief.” United

States v. Belle, No. 3:18-cr-117-(VAB)-1, 2020 U.S. Dist. LEXIS 78784, at *10 (D.

Conn. May 5, 2020). Haynes is one such person with respiratory ailments.

      Upon information and belief, Haynes suffered from asthma as a child,

requiring the use of an inhaler. As Haynes got older into his 20s, his asthma seemed

to improve but researchers have found that individuals with childhood asthma “tend




      20
        People Who Are At Higher Risk, https://www.cdc.gov/coronavirus/2019-
ncov/need-extra-precautions/people-at-higher-risk.html.


                                        14
Case 4:14-cr-20083-LVP-MJH ECF No. 26, PageID.95 Filed 06/19/20 Page 23 of 34




to experience reappearing symptoms through their 30s and 40s.21Additionally,

upon information and belief, Haynes also experiences daily effects of a traumatic

lung injury. At the age of 18, Haynes was shot. As a result he required a chest tube

and suffered lung damage. Haynes reports that he finds it hard to breathe when

exercising, and has a tremendously difficult time fighting off the common cold when

he gets it.

       Haynes’ childhood asthma, lung damage, and his body’s struggle to fight off

even the common cold is particularly concerning given the fact that COVID-19

attacks the respiratory system. The virus becomes deadly when it works its way

down to the lungs.22 As one court stated, “[m]ost people infected with the COVID-

19 virus will experience mild to moderate respiratory illness and recover without

requiring special treatment. In some cases, however, COVID-19 causes severe

respiratory issues.” Livas v. Myers, No. 2:20-CV-00422, 2020 U.S. Dist. LEXIS

71323, at *3 (W.D. La. Apr. 22, 2020). Haynes has already demonstrated that his

body is unable to handle a virus which causes very mild respiratory illness for the

average person. Should he contract COVID-19, a much more aggressive virus than


       21
          Can Asthma Reappear in Adults After Disappearing Years Ago?
https://asthmaandallergies.org/asthma-allergies/adult-onset-asthma/
       22
         How This Coronavirus Kills Its Victims,
https://www.latimes.com/science/story/2020-02-29/how-this-coronavirus-kills-its-
victims


                                        15
Case 4:14-cr-20083-LVP-MJH ECF No. 26, PageID.96 Filed 06/19/20 Page 24 of 34




the common cold, it may result in the devastating consequences referenced by the

court in Livas. The government itself has even acknowledged the potential danger

of these conditions. See Belle, 2020 U.S. Dist. LEXIS at *12 (noting the

government’s statement that “there is no doubt that any respiratory condition[] can

materially increase an inmate's risk from COVID-19 and can be appropriate grounds

for compassionate release”).23

      Second, upon information and belief, Haynes’ has periodically experienced

high blood pressure – another underlying condition which the CDC recognized as

heightening an individual’s susceptibility to serious complications if infected with

COVID-19 in a recent study.24 Many district courts have agreed with such study, the

CDC’s Interim Clinical Guidance for Management of Patients with Confirmed




      23
         Belle’s motion for compassionate release was ultimately denied because his
medical conditions did not outweigh the risk he posed to society. Unlike Haynes,
Belle is a 26 year old, who had served less than half of his sentence, was convicted
of a violent crime, and had a history of violent incidents in prison as well.
Conversely, Haynes has served 89% of his sentence and has no history of violence
despite a sizeable criminal history, see infra Section A.3.
      24
         Interim Clinical Guidance for Management of Patients with Confirmed
Coronavirus Disease, Centers for Disease Control and Prevention,
https://www.cdc.gov/coronavirus/2019-ncov/hcp/clinical-guidance-
managementpatients.html, (“Heart disease, hypertension, prior stroke, diabetes,
chronic lung disease, and chronic kidney disease have all been associated with
increased illness severity and adverse outcomes”).


                                        16
Case 4:14-cr-20083-LVP-MJH ECF No. 26, PageID.97 Filed 06/19/20 Page 25 of 34




Coronavirus Disease, and cited its findings in concluding that hypertension

increases an inmate’s risk.25

      Upon information and belief, Haynes has had blood pressure readings in the

high range as recently as the beginning of March. In fact, Haynes was asked to begin

medication due to the high readings but declined. Health officials in the BOP, told

Haynes his decision to forgo medication was fine as long as he maintained his weight

and continued to exercise. However, right after said conversation Haynes and other

inmates at FCI Milan were put on lockdown as part of the BOP’s COVID-19

precautionary measures. Haynes has remained in lockdown for over three months

now, during the first half of which he was only permitted to go outside for 20 minutes

a day. Consequently, Haynes has not been able to follow the directions he was given

in lieu of taking high blood pressure medication. He can no longer exercise regularly

and has gained at least ten pounds. It is likely that Haynes now has high blood



      25
          See United States v. Pinkley, No. 05-cr-30104, 2020 U.S. Dist. LEXIS
79276, at *7 (C.D. Ill. May 5, 2020) (“Further, Defendant suffers from hypertension,
a condition that increases the serious risks that COVID-19 presents for Defendant”);
United States v. Scparta, No. 18-cr-578 (AJN), 2020 U.S. Dist. LEXIS 68935, at
*29 (S.D.N.Y. Apr. 19, 2020) (“The Centers for Disease Control has identified
hypertension as a comorbidity that increases the likelihood of serious risk from
COVID-19); United States v. Lacy, No. 15-CR-30038, 2020 WL 2093363, at *6
(C.D. Ill. May 1, 2020) (“Besides obesity, Defendant suffers from hypertension and
diabetes, both of which he manages with medication. Any one of these three factors
alone would increase the serious risks of COVID-19 for Defendant”) (emphasis
added)).


                                         17
Case 4:14-cr-20083-LVP-MJH ECF No. 26, PageID.98 Filed 06/19/20 Page 26 of 34




pressure and should be being medicated given his weight gain and inability to

exercise.26

      In addition to heightened vulnerability due to respiratory issues and high

blood pressure, Haynes faces an increased risk of developing a severe case of

COVID-19 if infected with the virus because he is medically obese. Studies have

found that individuals with a BMI over 30 are at an increased risk for serious

complications if they contract COVID-19.27 Upon information and belief, with a

BMI of 34.1kg/m2, Haynes falls into this category.28 See also United States v.


      26
        According to a study conducted by the American Heart Association’s High
Blood Pressure Research Scientific Session 2014, a weight gain of just five pounds
can increase an individual’s blood pressure. https://newsarchive.heart.org/small-
weight-gain-can-raise-blood-pressure-in-healthy-adults/
      27
          See Obesity in Patients Younger Than 60 Years Is a Risk Factor for
COVID-19          Hospital    Admission.       Clinical   Infectious     Diseases,
https://academic.oup.com/cid/advance-article/doi/10.1093/cid/ciaa415/5818333
(“Of the 3615 individuals who tested positive for COVID-19, 775 (21%) had a body
mass index (BMI; kg/m2) 30–34”); Hospitalization Rates and Characteristics of
Patients Hospitalized with Laboratory-Confirmed Coronavirus Disease 2019, CDC,
https://www.cdc.gov/mmwr/volumes/69/wr/mm6915e3.htm?s_cid=mm6915e3_w
(defining obesity as a body mass index ≥ 30 kg/m2 and finding that among patients
age 18–49 and 50–64, obesity was the most common comorbidity); Arthur
Simmonet et al., High Prevalence of Obesity in Severe Acute Respiratory Syndrome
Coronavirus-2 (SARS-CoV-2) Requiring Invasive Mechanical Ventilation,
https://onlinelibrary.wiley.com/doi/full/10.1002/oby.22831 (defining obesity as
BMI > 30 and concluding that “[d]isease severity increased with BMI. Obesity is a
risk factor for SARS‐CoV‐2 severity, requiring increased attention to preventive
measures in susceptible individuals”).
      28
        Haynes reports that he is 5 foot 7 inches and currently weighs 218 pounds.
According to a BMI calculator on the CDC’s website, his BMI is 34.1,

                                       18
Case 4:14-cr-20083-LVP-MJH ECF No. 26, PageID.99 Filed 06/19/20 Page 27 of 34




Delgado, No. 3:18-cr-17-(VAB)-1, 2020 U.S. Dist. LEXIS 84469, at *8 (D. Conn.

Apr. 30, 2020) (granting compassionate release to an inmate with a BMI over 30

based on an study which found that "obesity of patients was the single biggest

chronic factor, after age, in whether those with COVID-19 had to be admitted to a

hospital” and defining obesity “as a BMI of 30 and higher”).29

      In sum, Haynes is at a heightened risk for developing catastrophic health

consequences should he contract COVID-19 because of his respiratory issues, high

blood pressure, and obesity. Such conditions, therefore, when viewed in light of the

high probability that Haynes will be exposed to COVID-19, which is circulating in




https://www.cdc.gov/healthyweight/assessing/bmi/adult_bmi/english_bmi_calculat
or/bmi_calculator.html.
      29
         See also United States v. Somerville, No. 2:12-CR-225-NR, 2020 U.S. Dist.
LEXIS 93935, at *21-22 (W.D. Pa. May 29, 2020) (granting the compassionate
release of an inmate with a BMI of 33.4 because “hypertension and obesity have
proven to be ‘the most common comorbidities’ associated with increased risk of
infection, grave illness, and death due to COVID-19”); United States v. Griggs, No.
4:18-cr-00216-DCC, 2020 U.S. Dist. LEXIS 90412, at *14 n.7 (D.S.C. May 22,
2020) (granting compassionate release of an inmate with a BMI of 30.3); United
States v. Foreman, No. 3:19-cr-62 (VAB), 2020 U.S. Dist. LEXIS 82330, at *8 (D.
Conn. May 11, 2020) (reducing an obese inmate’s sentence “even if her body mass
index is not high enough to create the highest risk”); United States v. Pagliuca, No.
17-CR-432 (CS), 2020 U.S. Dist. LEXIS 86932, at *2 n.2 (S.D.N.Y. May 18, 2020)
(granting the compassionate release of an inmate although he was “not so obese as
to meet the CDC criterion for that risk factor, which is a body mass index ("BMI")
of 40 [because] he is close, with a BMI of 36.6”).


                                         19
Case 4:14-cr-20083-LVP-MJH ECF No. 26, PageID.100 Filed 06/19/20 Page 28 of 34




FCI Milan, present compelling and extraordinary reasons for his compassionate

release.

      3.     A Sentence Reduction Is Also Consistent With The Sentencing
             Commission’s Policy Statements And The Factors Outlined In §
             3553(a).

      In addition to finding a compelling and extraordinary circumstance warranting

compassionate relief, a court considering a defendant’s motion under Section

3582(c)(1)(A) must decide whether a sentence reduction would “be consistent with

the applicable policy statements issued by the Sentencing Commission” and

supported by the “factors set forth in section 3553(a).” § 3582(c)(1)(A).

             a.     Policy Statements

      Section 3582(c)(1)(A) is accompanied by a policy statement and commentary

promulgated by the Sentencing Commission. The relevant section states that a court

may reduce a sentence for “extraordinary and compelling reasons,” including

situations, among others, where an individual is “suffering from a serious physical

or medical condition . . . that substantially diminishes the ability of the defendant to

provide self-care within the environment of a correctional facility and from which

he or she is not expected to recover.” U.S.S.G. § 1B1.13(1)(A). This Court has the

authority to decide what is extraordinary and compelling and is not limited by, only

guided by, the policy statements. Rodriguez, No. 2:03-cr-00271-AB-1, 2020 U.S.

Dist. LEXIS 58718 * at 4, 6, (E.D. Pa. Apr. 1, 2020)



                                          20
Case 4:14-cr-20083-LVP-MJH ECF No. 26, PageID.101 Filed 06/19/20 Page 29 of 34




      Haynes is clinically obese, has a history of asthma, respiratory issues, and

high blood pressure. He is at an increased risk for developing life-threatening

conditions should he contract COVID-19 – and with the constant COVID-19

infection among inmates at FCI Milan, it is likely that Haynes will come into contact

with the virus at some point. If infected with a severe or debilitating case of COVID-

19, Haynes will certainly have a difficult time caring for himself. Thus, the defendant

urges this Court to find that this qualifies as an extraordinary or compelling reason,

favoring his early release. United States v. Sawicz, No. 08-cr-287 (ARR), 2020 U.S.

Dist. LEXIS 64418, at *7 (E.D.N.Y. Apr. 10, 2020).

             b.    § 3553(a) Factors

      Similarly, the application of the § 3553(a) factors militates towards Haynes’

compassionate release. In considering what is “sufficient but not greater than

necessary, to comply with the purposes of [sentencing]”, § 3553(a) instructs a court

to consider the following:

      (1) the nature and circumstances of the offense and the history and
      characteristics of the defendant;

      (2) the need for the sentence imposed—

             (A) to reflect the seriousness of the offense, to promote respect
             for the law, and to provide just punishment for the offense;

             (B) to afford adequate deterrence to criminal conduct;

             (C) to protect the public from further crimes of the defendant;
             and

                                          21
Case 4:14-cr-20083-LVP-MJH ECF No. 26, PageID.102 Filed 06/19/20 Page 30 of 34




             (D) to provide the defendant with needed educational or
             vocational training, medical care, or other correctional treatment
             in the most effective manner;

      (3) the kinds of sentences available;

      (4) [the kinds of sentence and sentencing range provided for in the
      USSG]

      (5) any pertinent [Sentencing Commission policy statement]

      (6) the need to avoid unwarranted sentence disparities among
      defendants with similar records who have been found guilty of similar
      conduct; and

      (7) the need to provide restitution to any victims of the offense

Sawicz, 2020 U.S. Dist. LEXIS 64418 at 7, 8 (summarizing § 3553(a)).

      First, Haynes acknowledges the serious nature of the crimes he committed

which landed him behind bars. At his plea hearing, Haynes took accountability for

the drug charges. ECF No. 20, PageID.41. Although Haynes was no stranger to the

criminal justice system prior to this conviction, it was the most serious of any he had

accumulated by far.30 Haynes, therefore, viewed his ten year federal prison sentence

as a wake-up call, and has made steps to turn his life around while incarcerated.

Exhibit B, Sonya Haynes Letter. (“I can honestly say that I’ve witnessed so much



      30
         Prior to pleading guilty, Haynes had 8 prior convictions for drug charges.
ECF No. 7, PageID.11. However, these convictions involved relatively small
quantities and were not violent – as Haynes states he was only a street-level dealer.
ECF No. 24, PageID.66.

                                          22
Case 4:14-cr-20083-LVP-MJH ECF No. 26, PageID.103 Filed 06/19/20 Page 31 of 34




change and growth within Mr. Haynes. [Specifically,] the way he speaks and puts

such value on life, its’ lessons, and the future. . . he has become a changed man.”).

      In fact, Haynes has taken advantage of numerous BOP programs in

preparation for his release. Haynes has successfully completed the Residential Drug

Abuse Program and finished courses in Microsoft, parenting, job interviewing,

checking and savings, political science, and is half way towards obtaining his

associates degree in business management from Ashworth College (student number

AC1601169). Should Haynes be released five months earlier than scheduled, he will

live with his wife and son and be gainfully employed by Dubz Deli as a janitor and

maintenance worker. Exhibit C, Dubz Deli Letter. He is ready to work hard and

reunite with his loving family who eagerly awaits his return.

      In moving this court for a reduction in his sentence, Haynes is not trying to

take advantage of the unfortunate circumstances ravaging the country by asking to

be released months into his sentence. See e.g. United States v. Credidio, No. 19 Cr.

111 (PAE), Dkt. 62, 2020 U.S. Dist. LEXIS 58238 (S.D.N.Y. April 2,

2020) (denying compassionate release of a 72-year old defendant where he had only

served two months of a 33 month sentence); United States v. Butler No. 18 Cr. 834

(PAE), Dkt. 461, 2020 U.S. Dist. LEXIS 61021 (S.D.N.Y. Apr. 7, 2020) (denying

compassionate release for a defendant with asthma because he had only served 15

months out of a 60 month sentence).



                                         23
Case 4:14-cr-20083-LVP-MJH ECF No. 26, PageID.104 Filed 06/19/20 Page 32 of 34




      Instead, Haynes is asking that his sentence, which he has already served the

vast majority of (89%), be reduced in light of his increased vulnerability to

catastrophic health consequences should he contract COVID-19. Such a measure

would still reflect the seriousness of his offense, but would also take into account

the devastating consequences that COVID-19 could inflict on Haynes should he

have to serve the rest of his sentence. Additionally, in light of FCI Milan’s position

of the quarantine unit over the unit housing those who have tested positive for

COVID-19, Haynes humbly requests that this Court allow him to quarantine at his

home, instead of within FCI Milan, should he be granted compassionate release or

home confinement.

      In short, Haynes is not a likely recidivist. He has taken responsibility for his

actions and used the large span of time he spent behind bars to turn his life around.

If this Court were to grant Haynes’ motion, his sentence would only be reduced by

the remaining 11% and his release would not endanger the public. He will get out of

prison, and within months. The question is whether the theoretical penal benefits of

the 11% remaining on his sentence are worth the risk of Haynes dying from COVID-

19. Our answer is no.

B.    ALTERNATIVELY, THIS COURT SHOULD PERMIT HAYNES TO
      COMPLETE HIS SENTENCE IN HOME CONFINEMENT.

      Should this Court decline to reduce Haynes’ sentence to time served, Haynes

moves this Court to allow him to complete the remaining 11% of his sentence via

                                         24
Case 4:14-cr-20083-LVP-MJH ECF No. 26, PageID.105 Filed 06/19/20 Page 33 of 34




home confinement. Pomante, 2020 U.S. Dist. LEXIS 85626 at *9 (imposing a “term

of supervised release equal to the unserved portion of [the] original term of

imprisonment”). Haynes would serve his sentence at his home at 6806 Varjo St.,

Hamtramck, MI 48212 with his wife and 11 year old son, where he would be able to

isolate himself and better protect himself from COVID-19, rather than in a BOP

facility with high infection rates. Without any sort of relief, there is a very real

possibility that COVID-19 will transform Haynes’ remaining 14 months in prison

into a death sentence – as has already happened for three of his fellow inmates at

FCI Milan, including one of his dear friends.


                                  III.   CONCLUSION

      For the foregoing reasons, Defendant requests that this Honorable Court enter

an order reducing his sentence.

                                                Respectfully Submitted,

Date: June 19, 2020                             WADE FINK LAW P.C.

                                                /s/ Wade G. Fink
                                                Wade G. Fink (P78751)
                                                Attorneys for Maurice Haynes
                                                370 E. Maple Rd., Third Floor
                                                Birmingham, MI 48009
                                                wade@wadefinklaw.com




                                          25
Case 4:14-cr-20083-LVP-MJH ECF No. 26, PageID.106 Filed 06/19/20 Page 34 of 34




                             PROOF OF SERVICE

                I hereby certify that on June 19, 2020, I electronically
                filed the foregoing paper with the Clerk of the Court
                using the ECF system which will send notification of
                such filing to counsel of record.

                                 /s/ Wade G. Fink
                                Wade G. Fink (P78751)
                                Attorneys for Maurice Haynes
                                370 E. Maple Rd., Third Floor
                                Birmingham, MI 48009
                                248-712-1054
                                wade@wadefinklaw.com




                                         26
